DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2019-0054461; hereinafter Lee)
	With respect to claim 1, Lee discloses light emitting device for a display, comprising: a light emitting structure including a first conductivity type semiconductor layer [121], an active layer [122], and a second conductivity type semiconductor layer [123], and having a side surface exposing the active layer, wherein a portion of the second conductivity type semiconductor layer and the active layer along an edge of the light emitting structure is insulative in a thickness direction to define an insulation region [125], and wherein the insulation region includes implanted ions (See Figure 2).
	With respect to claim 2, Lee discloses wherein the insulation region includes a side surface of the active layer (See Figure 2).
	With respect to claim 3, Lee discloses wherein the insulation region has substantially a ring shape along the edge of the light emitting structure (See Figure 3).
	With respect to claim 4, Lee discloses wherein the insulation region includes at least a portion of the first conductivity type semiconductor layer (See Figure 2).
	With respect to claim 5, Lee discloses a mesa disposed on a partial region of the first conductivity type semiconductor layer, the mesa including the second conductivity type semiconductor layer and the active layer, wherein the insulation region includes at least a portion of a side surface of the mesa (see Figure 2)
	With respect to claim 6, Lee discloses a portion of the side surface of the mesa is spaced apart from the insulation region and is covered with a surface protection layer [141] (See Lee ¶[0052])
	With respect to claim 7, Lee discloses wherein the surface protection layer includes at least one of Al2O3, SiNx, and SiO2 (see ¶[0052])
	With respect to claim 8, Lee discloses wherein the light emitting structure does not include a growth substrate (See Figure 2).
	With respect to claim 9, Lee discloses wherein the light emitting device is configured to emit red light (see ¶[0038])

	With respect to claim 11, Lee discloses a light emitting device for a display, comprising: a light emitting structure including: a first conductivity type semiconductor layer [121]; a second conductivity type semiconductor layer [123]; an active layer [122] disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer; and an oxidation region [125] forming layer interposed between the second conductivity type semiconductor layer and the active layer, wherein: the light emitting structure includes a side surface exposing the active layer; and the oxidation region forming layer includes an oxidized region on the side surface of the light emitting structure (See Figure 2 and ¶[0029]).
	With respect to claim 12, Lee discloses wherein the oxidation region forming layer includes a group III-V compound semiconductor including Al (See ¶[0034]).
	With respect to claim 13, Lee discloses wherein the oxidized region has substantially a ring shape (See Figure 3).
	With respect to claim 14, Lee discloses wherein the light emitting structure is configured to emit red light (see ¶[0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2019-0054461; hereinafter Lee) in view of Cha et al. (U.S. Publication No. 2017/0288093 A1; hereinafter Cha)
	With respect to claim 10, Lee fails to disclose a first LED stack including the light emitting structure; a second LED stack disposed under the first LED stack and configured to emit blue light; and a third LED stack located under the second LED stack and configured to emit green light.	In the same field of endeavor, Cha discloses a first LED stack [30] including the light emitting structure; a second LED stack [20] disposed under the first LED stack and configured to emit blue light; and a third LED stack [10] located under the second LED stack and configured to emit green light (See Figure 4 and ¶[0040-0041]).	The implementation of a stacked LED device allows for increased functionality with minimal footprint (See Cha Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 15, Lee fails to a first LED stack including the light emitting structure; a second LED stack disposed under the first LED stack and configured to emit blue light; and a third LED stack located under the second LED stack and configured to emit green light.	In the same field of endeavor, Cha teaches discloses a first LED stack [30] including the light emitting structure; a second LED stack [20] disposed under the first LED stack and configured to emit blue light; and a third LED stack [10] disposed under the second LED stack and configured to emit green light (See Cha Figure 4 and ¶[0040-0041]).
	The implementation of a stacked LED device allows for increased functionality with minimal footprint (See Cha Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. Publication No. 2017/0288093 A1; hereinafter Cha) in view of Lee et al. (KR 10-2019-0054461; hereinafter Lee)
	With respect to claim 16, Cha discloses unit pixel, comprising: a first light emitting device [30], a second light emitting device [20], and a third light emitting device [10] configured to emit light of different colors (see ¶[0040-0041]).	Cha fails to disclose each of the first, second, and third light emitting devices includes a light emitting structure including a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer, and having a side surface; a portion of the second conductivity type semiconductor layer and the active layer of at least one of the first, second, and third light emitting devices is insulative along an edge of the corresponding light emitting structure to define an insulation region; and the insulation region includes implanted ions.	In the same field of endeavor, Lee teaches a light emitting structure including a first conductivity type semiconductor layer [121], an active layer [122], and a second conductivity type semiconductor layer [123], and having a side surface; a portion of the second conductivity type semiconductor layer and the active layer of at least one of the first, second, and third light emitting devices is insulative along an edge of the corresponding light emitting structure to define an insulation region [125]; and the insulation region includes implanted ions (See Figure 2 and ¶[0029]).
	The implementation of the isolation structure of Lee within the light emitting structure of Cha allows for isolation of the light emitting devices, thereby improving the overall reliability of the device (See Lee ¶[0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 17, the combination of Cha and Lee discloses wherein the first, second, and third light emitting devices are arranged in a lateral direction in a plan view (see Cha Figure 3-4, each individual pixel comprises all three light emitting devices)
	With respect to claim 18, the combination of Cha and Lee discloses wherein the first, second, and third light emitting devices are stacked in a vertical direction (See Cha Figure 4)
	With respect to claim 19, Cha discloses a light emitting device for a display, comprising: a first light emitting device [30], a second light emitting device [20], and a third light emitting device [10] configured to emit light of different colors (see ¶[0040-0041]).	Cha fail so disclose a light emitting structure including a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer, and having a side surface; the light emitting structure of the first light emitting device further includes an oxidation region forming layer interposed between the second conductivity type semiconductor layer and the active layer; the side surface of the light emitting structure of the first light emitting device exposes the corresponding active layer; and the oxidation region forming layer includes an oxidized region near the side surface of the light emitting structure of the first light emitting device.	In the same field of endeavor, Lee teaches a first conductivity type semiconductor layer [121], an active layer [122], and a second conductivity type semiconductor layer [123], and having a side surface; the light emitting structure of the first light emitting device further includes an oxidation region [125] forming layer interposed between the second conductivity type semiconductor layer and the active layer; the side surface of the light emitting structure of the first light emitting device exposes the corresponding active layer; and the oxidation region forming layer includes an oxidized region near the side surface of the light emitting structure of the first light emitting device (See Figure 2 and ¶[0029]).
	The implementation of the isolation structure of Lee within the light emitting structure of Cha allows for isolation of the light emitting devices, thereby improving the overall reliability of the device (See Lee ¶[0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 20, the combination of Cha and Lee discloses wherein the first, second, and third light emitting devices are stacked in the vertical direction (See Cha Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsuno et al. (U.S. Patent No. 9,076,929 B2) discloses a light emitting device with insulating ring
Hashimoto et al. (U.S. Patent No. 9,337,400 B2) discloses a light emitting device 
Fan et al. (U.S. Publication No. 2009/0078955 A1) discloses a light emitting device
Kajita (U.S. Patent No. 6,687,280 B1) discloses a light emitting device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818